Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1,3-7,9,12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1,
Perez-Bravo et al disclose (Fig. 5a and Fig. 5b) a control device (22), a display screen (74) and a substrate (40), wherein the control device (22) is provided between the display screen (74) and the substrate (40), and the control device is configured to adjust a distance between the display screen and the substrate (column 10, lines 38-49); wherein the control device includes: at least one telescopic member (22), provided between the substrate (40) and the display screen (74), and including: an extending member (22), including one end close to the substrate (the rectangular part directly under 22 that directly is on the substrate 40) and the other end away from the substrate (the element directly touching the top of 22); a fixed portion (the rectangular element directly touching 22 that is directly touching the substrate 40), with an end connected with the substrate (the bottom of the rectangular element directly contacting the substrate 40), wherein a distance between the other end of an extension rod and an end of the fixed portion away from the substrate is changeable (column 10, lines 38-49).
Chang discloses (Fig. 1-4 and Fig. 8) the telescopic members (1441) provided to be changeable between the substrate (11) and display screen (12). 

Claims 3-7,9,12-20 depends on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871